Exhibit 6
                                         U.S. Patent No. 8,193,792 (“’792 Patent”)
Accused Products
      Dell products with Intel processors featuring Fully Integrated Voltage Regulators, including without limitation the Dell XPS
13 7390 (“Accused Products”), infringe at least Claims 1 and 10 of the ’792 Patent.

Claim 1
            Claim 1                                                       Accused Products
 [1pre] A circuit comprising:     To the extent the preamble is limiting, each Accused Product comprises the claimed circuit.
                                  For example, the XPS 13 7390 includes a 10th-generation Intel Core processor, which contains
                                  Intel Fully Integrated Voltage Regulator technology.
                                  See, e.g.:




                                  Screenshot from https://www.dell.com/en-us/shop/dell-laptops/xps-13-7390-laptop/spd/xps-13-
                                  7390-laptop




                                                                 1
            Claim 1                                                        Accused Products
                                                                                             Circuit




                                  Screenshot, with annotation illustrating the claimed circuit, from
                                  https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-core-families-
                                  datasheet-vol-1.html
[1a] a first voltage regulator;   Each Accused Product includes a first voltage regulator.
                                  For example, the XPS 13 7390 includes an Intel 10th-generation Core processor featuring Intel’s
                                  Fully Integrated Voltage Regulator (“FIVR”) technology, including a first voltage regulator that
                                  provides a supply voltage to the circuit section at a voltage and current level suitable for use by
                                  the processor’s information processing features (“cores”) during operating mode, as explained
                                  more fully below.
                                  See, e.g.:

                                                                  2
Claim 1                                        Accused Products
                                                                          Plurality ofvoltage
                                                                          regulators (FIVR)




          Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
          https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
          families-datasheet-vol-1-datasheet.pdf




                                       3
Claim 1                                           Accused Products
                                                                                   Plurality ofvoltage
                                                                                   regulators (FIVR)




          Screenshot, with annotation illustrating the plurality of voltage regulators within the Intel
          processor, of which one is the first voltage regulator, from
          https://www.psma.com/sites/default/files/uploads/tech-forums-packaging/presentations/is87-
          package-and-platform-view-intel%E2%80%99s-fully-integrated-coltage-regulator.pdf




                                         4
Claim 1                                             Accused Products




                                        First voltage
                                          regulator




          Screenshot, with annotation, from https://www.psma.com/sites/default/files/uploads/tech-forums-
          packaging/presentations/is87-package-and-platform-view-intel%E2%80%99s-fully-integrated-
          coltage-regulator.pdf




                                         5
           Claim 1                                                     Accused Products
                                                    FIVR circuit
                                                                  st
                                                  architecture (1
                                                        nd
                                                  and 2 Voltage
                                                     regulator)




                        Screenshot, with annotation, from https://www.researchgate.net/publication/271416878_FIVR_-
                        _Fully_integrated_voltage_regulators_on_4th_generation_IntelR_Core_SoCs
[1b] a second voltage   Each Accused Product includes a second voltage regulator.
regulator; and
                        For example, the XPS 13 7390 includes an Intel 10th-generation Core processor featuring Intel’s
                        Fully Integrated Voltage Regulator (“FIVR”) technology, including a second voltage regulator
                        that provides a standby voltage to the circuit section at a voltage and current level suitable for use
                        by the processor’s memory element (“cache”) during sleep mode, as explained more fully below.
                        See, e.g.:




                                                           6
Claim 1                                        Accused Products
                                                                          Plurality ofvoltage
                                                                          regulators (FIVR)




          Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
          https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
          families-datasheet-vol-1-datasheet.pdf




                                       7
Claim 1                                           Accused Products
                                                                                   Plurality ofvoltage
                                                                                   regulators (FIVR)




          Screenshot, with annotation illustrating the plurality of voltage regulators within the Intel
          processor, of which one is the second voltage regulator, from
          https://www.psma.com/sites/default/files/uploads/tech-forums-packaging/presentations/is87-
          package-and-platform-view-intel%E2%80%99s-fully-integrated-coltage-regulator.pdf




                                         8
Claim 1                                           Accused Products




                                       Second voltage
                                          regulator




          Screenshot, with annotation, from https://www.psma.com/sites/default/files/uploads/tech-forums-
          packaging/presentations/is87-package-and-platform-view-intel%E2%80%99s-fully-integrated-
          coltage-regulator.pdf




                                         9
          Claim 1                                                           Accused Products
                                                         FIVR circuit
                                                                       st
                                                       architecture (1
                                                             nd
                                                       and 2 Voltage
                                                          regulator)




                               Screenshot, with annotation, from https://www.researchgate.net/publication/271416878_FIVR_-
                               _Fully_integrated_voltage_regulators_on_4th_generation_IntelR_Core_SoCs
[1c] a circuit section, the    Each Accused Product includes a circuit section, the circuit section comprising a memory element.
circuit section comprising a
memory element and operable    For example, the XPS 13 7390 includes an Intel 10th-generation Core processor featuring a Last
to:                            Level Cache (“LLC”). The claimed circuit section comprises the LLC, the processor’s information
                               processing unit (cores), and the power control unit.
                               See, e.g.:




                                                               10
Claim 1                                        Accused Products




          Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
          https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
          families-datasheet-vol-1-datasheet.pdf




                                       11
            Claim 1                                                         Accused Products
                                                                                              Circuit




                                                                                             Circuit section
                                                                                          (Cores, Cache, PCU)




                                   Annotated screenshot showing circuit and circuit section from
                                   https://www.intel.com/content/www/us/en/products/docs/processors/core/10th-gen-core-families-
                                   datasheet-vol-1.html.
[1d] receive a supply voltage      In each Accused Product, the circuit section is operable to receive a supply voltage from the first
from the first voltage regulator   voltage regulator when in an operating mode.
when in an operating mode;
                                   For example, the XPS 13 7390 receives a certain core voltage from the first voltage regulator
                                   while in an operating mode, such as a C0 state (“The normal operating state of a processor IA core
                                   where code is being executed”).
                                   See, e.g.:


                                                                   12
Claim 1                                         Accused Products
                          operating mode




          Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
          https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
          families-datasheet-vol-1-datasheet.pdf




                                           13
            Claim 1                                                       Accused Products

                                                                             Operating mode
                                                                      (first voltage regulator on)




                                 Annotated screenshot from https://www.intel.ru/content/dam/doc/white-paper/energy-efficient-
                                 platforms-2011-white-paper.pdf
[1e] transition from the         In each Accused Product, the circuit section is operable to transition from the operating mode to a
operating mode to a sleep        sleep mode, the transition comprising deactivation of inputs of the circuit section.
mode, the transition
comprising deactivation of       For example, the Intel processor in the XPS 13 7390 can transition into a sleep mode, such as the
inputs of the circuit section;   C6 state, in which the information processor units flush their L1 instruction/data caches and L2
and                              caches, save their architectural state, deactivate their inputs, and deactivate the first voltage
                                 regulator.



                                                                14
Claim 1                                            Accused Products
          See, e.g.:



                                                        deactivation of inputs

             Sleep mode




          Excerpt from 10th Gen Intel Core Processor Families Datasheet, Vol. 1, available at
          https://www.intel.com/content/dam/www/public/us/en/documents/datasheets/10th-gen-core-
          families-datasheet-vol-1-datasheet.pdf

                                   Sleep mode
                                  (Core IVR off)




          Illustrated screenshot from https://www.intel.ru/content/dam/doc/white-paper/energy-efficient-
          platforms-2011-white-paper.pdf




                                          15
           Claim 1                                                         Accused Products
[1f] receive a standby voltage   In each Accused Product, the circuit section is operable to receive a standby voltage from the
from the second voltage          second voltage regulator when in the sleep mode, the standby voltage being less than the supply
regulator when in the sleep      voltage and sufficient to preserve an information item stored in the memory element.
mode, the standby voltage
being less than the supply       For example, the Intel processor in the XPS 13 7390 continues to operate the integrated voltage
voltage and sufficient to        regulator associated with the Last Level Cache during sleep mode (such as the C6 core state) in
preserve an information item     order to receive a lower voltage sufficient to preserve the contents of the LLC memory.
stored in the memory element.    See, e.g.
                                                             Core receives
                                                             supply voltage
                                                            during operating
                                                                 mode




                                                                                      LLC receives lower
                                                                                        voltage from its
                                                                                       IVR during sleep




                                 Illustrated screenshot from https://www.intel.ru/content/dam/doc/white-paper/energy-efficient-
                                 platforms-2011-white-paper.pdf




                                                                16
            Claim 1                                                     Accused Products




                                                                        Sleep mode
                                                                      (Core IVR OFF)




                                                                       Sleep mode –
                                                                      Standby voltage
                                                                        (Cache ON)




                                Illustrated screenshot from https://www.psma.com/sites/default/files/uploads/tech-forums-
                                packaging/presentations/is87-package-and-platform-view-intel%E2%80%99s-fully-integrated-
                                coltage-regulator.pdf

Claim 10
           Claim 10                                                     Accused Products
[10pre] A method comprising:    To the extent the preamble is limiting, each Accused Product performs the claimed method.
                                See supra claim element [1pre].
[10a] delivering to a circuit   Each Accused Product performs delivering to a circuit section of a circuit a supply voltage from a
section of a circuit a supply   first voltage regulator when in an operating mode.
voltage from a first voltage

                                                               17
           Claim 10                                                       Accused Products
regulator when in an operating    See supra claim element [1d].
mode;

[10b] transitioning from the      Each Accused Product performs transitioning from the operating mode to a sleep mode, the
operating mode to a sleep         transition comprising deactivation of inputs of the circuit section.
mode, the transition
comprising deactivation of        See supra claim element [1e].
inputs of the circuit section;
and
[10c] delivering to the circuit   Each Accused Product performs delivering to the circuit section a standby voltage from a second
section a standby voltage from    voltage regulator when in the sleep mode, the standby voltage being less than the supply voltage
a second voltage regulator        and sufficient to preserve an information item stored in a memory element.
when in the sleep mode, the
standby voltage being less than   See supra claim element [1f].
the supply voltage and
sufficient to preserve an
information item stored in a
memory element.




                                                                  18
